NUMBER 13-15-00403-CV

                                COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


JASMINE RUBY CANTU,                                                            Appellant,

                                                v.

ORALIA VILLARREAL,                                                             Appellee.


                 On appeal from the County Court at Law No. 2
                          of Hidalgo County, Texas.


                             MEMORANDUM OPINION

   Before Chief Justice Valdez and Justices Benavides and Perkes
                 Memorandum Opinion Per Curiam

      Appellant perfected an appeal from a judgment entered by the County Court at

Law No. 2 of Hidalgo County, Texas, in cause number CL-13-3272-B. This cause is

presently before the Court on an agreed motion for partial dismissal of this appeal. 1



      1   This cause was severed from appellate cause number 13-15-00048-CV.
Jasmine asserts that she has resolved her claims against Oralia Villarreal, appellee

herein, and accordingly no longer wishes to pursue her appeal against Villarreal and

requests that this appeal be dismissed as to her claims against Villarreal, with all costs to

be taxed against the party incurring same.

       The Court, having considered the documents on file and Jasmine’s agreed motion

for partial dismissal of the appeal, is of the opinion that the motion should be granted.

See TEX. R. APP. P. 42.1(a). Appellant’s motion to dismiss is granted, and the appeal is

hereby DISMISSED. In accordance with the agreement of the parties, costs are taxed

against the party incurring same. See id. R. 42.1(d). Having dismissed the appeal at

parties’ request, no motion for rehearing will be entertained, and our mandate will issue

forthwith.

                                                  PER CURIAM

Delivered and filed the
10th day of September, 2015.




                                             2